RICHARDS, J
This instrument was signed bv both parties. and in view of the obligation imposed on the agent to list the property and to make efforts to find a purchaser, it was not a unilateral contract and was binding on both parties. Stark advertised the property for sale and took prospective purchasers to look at the property, but no sale was effected by him.
In October, 1926, the property was sold for Gross by an other agent. In February, 1927, Gross notified Stark of the cancellation of the sales agreement.
The contract contains a provision requiring, payment of the commission in the event of sale by the owner or any other person during the period of the agency.
In view of the terms of the contract and the unlimited and exclusive agency given to Stark, the owner was liable for the commission, and the verdict and judgment in favor of the real estate agent was justified.
Finding no prejudicial error, the judgment is affirmed.
Williams and Lloyd, JJ, concur.